  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 1 of 29 PageID #: 1




SK:DEL

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

IN THE MATTER OF THE APPLICATION                       TO BE FILED UNDER SEAL
OF THE UNITED STATES OF AMERICA
FOR ARREST WARRANTS FOR YAKOV                          COMPLAINT AND AFFIDAVIT IN
MOROZ AND TAL OHANA AND FOR                            SUPPORT OF APPLICATION FOR
SEARCH WARRANTS FOR THE PREMISES                       ARREST WARRANTS AND
KNOWN AND DESCRIBED AS 125                             SEARCH WARRANTS
OCEANA DRIVE EAST, APT 5B,
BROOKLYN, NEW YORK AND 1733                            (T. 18, U.S.C. §§ 1343, 1349)
SHEEPSHEAD BAY ROAD, SUITE 21,
BROOKLYN, NEW YORK                                     20 MJ 604



                 AFFIDAVIT IN SUPPORT OF ARREST WARRANTS
                   AND AN APPLICATION UNDER RULE 41 FOR
                      WARRANTS TO SEARCH AND SEIZE


EASTERN DISTRICT OF NEW YORK, SS:

              Brian P. Smith, being duly sworn, deposes and states that he is a Special Agent

with the Federal Bureau of Investigation (“FBI”), duly appointed according to law and acting

as such.

              Upon information and belief, in or about and between August 2019 and the

present, both dates being approximate and inclusive, within the Eastern District of New York

and elsewhere, the defendants YAKOV MOROZ and TAL OHANA, together with others, did

knowingly and intentionally devise a scheme and artifice to defraud customers and potential

customers of Great Movers Inc., also doing business as “Great Moving” and “Great Moving

USA” (hereinafter “Great Movers”), and to obtain money and property from them by means

of materially false and fraudulent pretenses, representations and promises, and for the purpose



                                              1
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 2 of 29 PageID #: 2




of executing such scheme and artifice, did transmit and cause to be transmitted, by means of

wire communication in interstate commerce, writings, signs, signals, pictures and sounds,

contrary to Title 18, United States Code, Section 1343.

               (Title 18, United States Code, Sections 1343 and 1349)

                                      INTRODUCTION

   A. Background of Affiant

       1.      I am a Special Agent with the FBI and have been since 2018. As part of my

duties as an FBI Special Agent, I have participated in numerous investigations of violations

of federal offenses including mail and wire fraud. I have completed the analysis of various

devices and online accounts containing electronic data, including electronic mobile devices,

computers, laptops, external storage devices, email accounts, and social media accounts. I

also have experience conducting physical surveillance, interviewing witnesses, executing

court-authorized search warrants and using other investigative techniques to secure relevant

information. In addition to these skills, I have experience investigating and charging

violations of federal law in connection with moving companies engaged in the transportation

of household goods.

       2.      I make this affidavit in support of an application for arrest warrants for

YAKOV MOROZ and TAL OHANA for violations of Title 18, United States Code, Sections

1343 and 1349, and for an application pursuant to Rule 41 of the Federal Rules of Criminal

Procedure for a warrant to search:

            a. the premises known and described as 1733 Sheepshead Bay Road, Suite 21,

               Brooklyn, New York (“MOROZ OFFICE”), as described in Attachment A.I,

               for the items and information described in Attachment B; and


                                                2
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 3 of 29 PageID #: 3




            b. the premises known and described as 125 Oceana Drive East, Apt 5B,

               Brooklyn, New York (“MOROZ RESIDENCE”), as described in Attachment

               A.II, for the items and information described in Attachment B.

       3.      This affidavit is based upon my personal knowledge, including my interviews

with victims and review of written contracts, communications and other documents, as well

as my conversations with other law enforcement personnel and my training and experience.

Because this affidavit is being submitted for the limited purpose of establishing probable

cause, it does not include all the facts that I have learned during the course of my

investigation. Where the contents of documents and the actions, statements, and

conversations of others are reported herein, they are reported in substance and in part, except

where otherwise indicated.

   B. The Subject Offenses

       4.      For the reasons detailed below, I submit that there is probable cause to believe

that YAKOV MOROZ and TAL OHANA committed violations of Title 18, United States

Code, Sections 1343 and 1349 (wire fraud and conspiracy) (the “SUBJECT OFFENSES”),

and that the MOROZ RESIDENCE and the MOROZ OFFICE contains evidence, fruits, and

instrumentalities of such violations.

                                        PROBABLE CAUSE

   A. Federal Regulations Governing Moving Companies

       5.      Companies engaged in the transportation of household goods in interstate

commerce are subject to federal regulations set forth in Title 49, Code of Federal Regulations

(C.F.R.), Section 375, which are enforced by Federal Motor Carrier Safety Administration

(“FMCSA”), an administration within the U.S. Department of Transportation (“DOT”). A


                                               3
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 4 of 29 PageID #: 4




company engaged in the transportation of household goods is required to provide customers

with a written estimate of the charges for transportation and all related services based on a

telephonic or physical inventory of the goods to be shipped, and to indicate whether the

estimate is binding or non-binding.

       6.     A binding estimate is an agreement made prior to transportation that

guarantees the total cost of the shipment based on the quantities and services listed in the

estimate. For binding estimates, a company is required to deliver the household goods, as

contracted, upon full payment of the original estimate amount. Any costs associated with the

shipment of additional household goods or services that were not identified in the binding

estimate are permitted to be billed only after the goods are delivered. 49 C.F.R. § 375.403.

Accordingly, it is not permissible to require additional costs be paid before delivery or make

delivery contingent on additional costs.

       7.     For non-binding estimates, the final charges are based on the actual weight or

volume of the shipment, the services provided and the tariff provisions in effect. The final

charges for a shipment involving a non-binding estimate are not permitted to be increased

above the initial estimate by more than 10 percent. 49 C.F.R § 375.703(b).

   B. Great Movers and New City Movers

       8.     On or about August 20, 2019, Great Movers filed a Motor Carrier

Identification Report with the FMCSA noting the company formerly known as Arc Transport

LLC would now operate as “Great Moving.” According to the filing, the company’s

president is “Moye Gregory” and its principal office is located at 266 47th Street, Brooklyn,

New York. I believe no individual named “Moye Gregory” is associated with Great Movers

from my review of its records, and I visited the listed address in the application and after


                                               4
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 5 of 29 PageID #: 5




reviewing the business on site, there was no indication that a business by that name (or any

moving company) operates at that address.

       9.     In addition to the alleged Brooklyn address, in documentation provided to

customers, Great Movers claims to have offices in Wisconsin and North Carolina. However,

according to my own investigation and statements on the Better Business Bureau’s website,

both these offices are “virtual” offices, meaning there is no physical presence at those

addresses. Furthermore, in communications from the same Great Movers representative (i.e.,

Allen Parks) to one customer, the representative listed his address as the North Carolina

address, while header information listed on quotes and invoices listed the Wisconsin address.

In my training and experience, these facts indicate Great Movers is attempting to obscure its

physical location.

       10.    Furthermore, according to interviews with victims and associated emails and

other documentation, Great Movers’ employees included individuals named “Bill Randall”

(billrandall@greatmovingusa.com), “Allen Parks” (allenparks@greatmovingusa.com) and

“Patrick Murphy” (patrickmurphy@greatmovingusa.com). However, Great Movers’

banking records consistent with payroll show no payments transferred such individuals.

Accordingly, I believe Great Movers’ employees used fictitious names in customer

interactions to avoid discovery by customers and federal regulators.

       11.    In or about April and May 2020, Great Movers began utilizing the name New

City Movers. 1 A phone call placed to a phone number associated with Great Movers on or


       1
        New City Movers is assigned a DOT number that was most previously issued to Mini
Movers LLC based in Blue Ash, Ohio. From January 2020 through April 2020, New City
Movers filed more than four FMCSA registration forms, with each new form changing the
owner’s name, the principle address, the mailing address, and the telephone number. In my

                                               5
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 6 of 29 PageID #: 6




about June 25, 2020, was answered by a representative with the greeting “New City

Movers.” Domain registration records obtained by subpoena show the same entity purchased

the website domains for both Great Movers and New City Movers. Furthermore, according

to recent complaints filed by victims of New City Movers, the fraudulent scheme, discussed

below in detail, remains the same.

       12.     In my training and experience, moving companies who defraud customers

frequently change names to distance themselves from negative customer reviews and to

ensure that future victims are not dissuaded from contracting for their services. As explained

above, Great Movers was formed in or about August 2019 using a DOT number that had

previously been assigned to a moving company of another name.

   C. YAKOV MOROZ

       13.     YAKOV MOROZ resides at the MOROZ RESIDENCE, i.e., 125 Oceana

Drive East, Apt. 5B, Brooklyn, New York, according to utility provider Con Edison and

public databases. Furthermore, MOROZ is the subscriber for internet services at the

MOROZ RESIDENCE with the internet protocol (“IP”) address 100.33.34.27 (“MOROZ IP

ADDRESS”) and the email address speedy999@gmail.com (“MOROZ EMAIL

ACCOUNT”), according to Verizon records obtained by subpoena. Additionally, on several

occasions in July 2020, the MOROZ EMAIL ACCOUNT logged online via the MOROZ IP

ADDRESS, according to Google records obtained by subpoena.




experience, this is consistent with efforts to obscure the identity of an owner or the location of
the company to avoid law enforcement detection. On or about June 12, 2020, the FMCSA
revoked New City Movers’s DOT number for failure to respond to requests for an audit.


                                                6
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 7 of 29 PageID #: 7




       14.    There is probable cause to believe YAKOV MOROZ is the president of Great

Movers, and as the president, directed and controlled the company’s operations, including its

financial operations. For instance:

              a.     Bank Records: MOROZ controls the bank accounts for Great Movers.

                     He listed himself as the president and signatory to operate Great

                     Movers’ bank accounts at two banking institutions, according to

                     records obtained by subpoena. These banking records show financial

                     transactions between Great Movers and known victims of Great

                     Movers. In addition, the banking statements for Great Movers at one

                     banking institution are mailed to the MOROZ RESIDENCE; and

              b.     Email Accounts: From approximately September 2019 through April

                     2020, the MOROZ EMAIL ACCOUNT received emails from email

                     addresses created under the Great Movers domain. 2 In or about April

                     2020, the MOROZ IP ADDRESS also accessed email addresses

                     created under the Great Movers domain.

       15.    In addition to Great Movers and New City Movers, MOROZ is affiliated with

multiple moving companies. According to bank records obtained by subpoena, MOROZ is

listed as the president of American Choice Van Lines Inc. (signature card signed on October

26, 2018), C And D Moving Inc. (signature card signed on December 30, 2017), Compass

Relocation (signature card signed on December 20, 2017), Cross Country Moving and


       2
       On June 11, 2020, the Honorable Roanne L. Mann issued a search warrant to
Microsoft in Case No. 20 MJ 430 for certain email accounts associated with Great Movers.



                                              7
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 8 of 29 PageID #: 8




Storage Inc. (signature card signed on December 30, 2017; January 22, 2018; and November

21, 2018), Green Mover of America Inc. (signature card signed on April 11, 2019), Movers

Consulting Inc. (signature card signed on December 30, 2017; January 1, 2018; and July 12,

2018); Nationwide Transportion Inc. (signature card signed on December 30, 2017), Roman

Relocation Inc. (signature card signed on April 6, 2018), Saba Gabi Inc. (signature card

signed on September 27, 2018), Transatlantic Moving Inc. (signature card signed on

December 30, 2017) and Interstate Advisor (signature card signed on April 4, 2019 and May

1, 2019). MOROZ is also affiliated with Uber Movers, according to records obtained from

the Better Business Bureau. In addition, a bank account for Movers Consulting Inc., one of

MOROZ’s companies, purchased the following domains: greatmovingusa.com,

interstateadvisor.com, greenmoversofamerica.com, 1stclassmovesusa.com,

greenmoversinc.com, newcitymoves.com and 1stclassmove.com.

       16.      Furthermore, the same phone number 917-853-1849 (the “MOROZ PHONE”)

is listed on bank account records for Interstate Advisor Inc., Movers Consulting Inc., New

City Movers and Saba Gabi Inc. According to records obtained by subpoena, the MOROZ

NUMBER has a listed subscriber of Movers Consulting Inc. and a listed address of the

MOROZ RESIDENCE.

   D. TAL OHANA

       17.      There is probable cause to believe TAL OHANA is an employee of Great

Movers and participated in the fraudulent scheme, as discussed below. For instance:

             a. Bank Records: A review of bank records show at least two payments made

                from Great Movers and multiple other payments from Movers Consulting Inc.




                                              8
  Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 9 of 29 PageID #: 9




             b. Email Accounts: A review of emails obtained by search warrant sent from the

                Great Movers email accounts show an individual named “Tal” had access to

                the advisor@greatmovingusa.com email account, the account that received

                and responded to a large number of complaints from victims related to the

                fraudulent scheme.

             c. Slack Messages: 3 Messages sent over a Slack workspace affiliated with Great

                Movers Inc. show user “@Talo” communicating to other employees regarding

                customers of Great Movers and New City Movers. In addition, a Slack

                message notes that “@Talo” has a birthday on May 3, which, according to law

                enforcement records, is the same month and day of TAL OHANA’s birth date.

                Accordingly, I believe “@Talo” to be TAL OHANA.

             d. Social Media: OHANA has listed on publicly available social media sites that

                she has been employed by Interstate Advisor, a company affiliated with Great

                Movers Inc., since 2016.

             e. Photo: A user with an email account on greatmovingusa.com

                (patrickmurphy@greatmovingusa.com) attached OHANA’s photograph to an

                email.

   E. The Fraudulent Scheme

       18.      YAKOV MOROZ and TAL OHANA, using several affiliated moving

companies including Great Movers and its successor New City Movers, defrauded customers


       3
         Slack is an online communications platform commonly used by businesses to enable
communications among employees. Slack offers multiple features including chat rooms organized
by topic, private groups, and direct messaging. Slack can be accessed via computers and cellular
telephones capable of hosting applications (i.e. smartphones).


                                               9
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 10 of 29 PageID #: 10




and potential customers by misrepresenting the estimated charges for moving services and

then requiring customers to pay additional fees, often more than 10 percent of the original

estimate and/or requiring payment before delivery of goods, by refusing to return, and

threatening to sell and auction, the customers’ belongings if the fees were not paid.

       19.     As part of the scheme, YAKOV MOROZ registered or reinstated motor carrier

numbers with the FMCSA, including but not limited to the number used by Great Movers,

using fictitious names and business addresses.

       20.     According to more than 10 victim interviews, a review of dozens of additional

victim complaints filed with the FMSCA and FBI and the associated documents and email

messages, the scheme typically functioned as follows: After a customer contacted Great

Movers by phone or through its website, a Great Movers representative provided a moving

estimate, labeled binding, non-binding or unlabeled. The customer then paid a deposit for

the movers. Great Movers then required the customer to pay additional fees at various points

during the move, including at pick-up and before delivery. For customers with non-binding

estimates, the additional fees often exceeded the 10 percent price increase restriction as set

forth in Title 49, Code of Federal Regulations, Section 375.703(b). For customers with

binding estimates, Great Movers required that additional costs on top of the original binding

estimate be paid before delivery. If the customers refused to pay the fees, representatives of

the companies refused to return the customers’ belongings. Many customers ultimately paid

the inflated and additional fees to ensure delivery of their property. In addition, the

customers’ property was delivered late and items were missing or damaged.

       21.     Furthermore, the victims’ complaints share certain similarities. For instance,

the company would often claim the same additional charges applied such as shuttle fees. I

                                               10
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 11 of 29 PageID #: 11




understand a “shuttle fee” to be a fee that a long distance moving company or van line

charges when it is necessary to load or unload the goods using a smaller truck because the

larger tractor trailer cannot fit near the pickup and/or destination address.

       22.     A preliminary analysis of these complaints showed that Great Movers often

increased a victim’s initial moving estimate by more than 70 percent during or after pick up

and before delivery.

   F. Premises to be Searched: The MOROZ OFFICE

       23.     The MOROZ OFFICE is located at 1733 Sheepshead Bay Road between

Shore Parkway and Voorhies Avenue in Brooklyn, New York, in a building with a gray and

glass façade. The first floor tenant is a business displaying the sign “Liquor World.” The

doorway is marked with the address number “1733.” Upon entry, there is a digital display

listing the businesses inside. “Interstate Advisor” is located on the second floor within Suite

21. Interstate Advisor is the MOROZ OFFICE. Photographs of the outside of the building

and the digital display are included below and in Attachment A.I.




                                                11
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 12 of 29 PageID #: 12




       24.      There is probable cause to believe that YAKOV MOROZ and TAL OHANA

use the MOROZ office to operate the fraudulent scheme and evidence, instrumentalities,

contraband and fruits of the fraudulent scheme will be found at the MOROZ OFFICE. For

instance:

             a. Mail Delivery: As of July 2020, the MOROZ OFFICE receives mail addressed

                to YAKOV MOROZ, Great Movers, New City Movers, Interstate Advisor and

                Movers Inc., according to records obtained from the United States Postal

                Service.

             b. Bank Records: In or about April 2020, bank statements for Great Movers were

                mailed to the MOROZ OFFICE.

             c. Employee: TAL OHANA, who is an employee of Great Movers and

                participated in the fraudulent scheme, lists her employer as Interstate Advisor


                                               12
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 13 of 29 PageID #: 13




              on social media, which is the listed name of the MOROZ OFFICE. OHANA

              also physically visits the MOROZ OFFICE. On or about May 28, 2020,

              OHANA received a parking ticket outside the MOROZ OFFICE, according to

              New York City Police Department records. In or about July 2020, OHANA’s

              vehicle was parked in the vicinity of the MOROZ OFFICE.

   G. Premises to be Searched: The MOROZ RESIDENCE

       25.    The MOROZ RESIDENCE is located in Apartment 5B at 125 Oceana Drive

East within the Oceana Condominium and Club complex. According to publicly available

data, 125 Oceana Drive East is an eight-story complex which includes 108 units. It is

accessible through a 24-hour attended gatehouse and security with video intercom system.

The entrance to the Oceana Condominium and Club complex and the door of 125 Oceana

Drive East is pictured below and in Attachment A.II.




                                             13
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 14 of 29 PageID #: 14




       26.    As explained above in paragraph 13, YAKOV MOROZ resides at the

MOROZ RESIDENCE, which is assigned the MOROZ IP ADDRESS, i.e., IP address

100.33.34.27. Other individuals, including a male relative, appear to have listed the

MOROZ RESIDENCE as their address at times in the past four years, according to law

enforcement records, however it is unclear whether anyone currently resides in the MOROZ

RESIDENCE. 4


       4
          Law enforcement records and further investigation show four individuals have listed
the MOROZ RESIDENCE as their address at some time: an unrelated male who listed himself
at the address starting in June 2016; an unrelated female who listed the address in 2017 and
thereafter left the United States in 2017; an unrelated female who listed the address in 2018
and for which no other information is known; and an individual who appears to be a male
relative, who listed the address in 2018, left the country and re-entered the United States for
tourism with his family in January 2020.

                                              14
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 15 of 29 PageID #: 15




       27.      There is probable cause to believe YAKOV MOROZ uses the MOROZ

RESIDENCE to operate the fraudulent scheme and evidence, instrumentalities, contraband

and fruits of the fraudulent scheme will be found at the MOROZ RESIDENCE. For

instance:

             a. Bank Records: In or about May 2020, bank statements for Great Movers were

                mailed to the MOROZ RESIDENCE.

             b. Internet Activity: In or about April 2020, the MOROZ IP ADDRESS accessed

                email addresses created under the Great Movers domain and the MOROZ

                EMAIL ACCOUNT received emails from email addresses created under the

                Great Movers domain. The MOROZ IP ADDRESS logged into an account

                that controlled the domain registration for both Great Movers and New City

                Movers several times, as recently as June 2020.

             c. Phone number: As described above in paragraph 16, the MOROZ PHONE

                number listed on bank records for Interstate Advisor Inc., Movers Consulting

                Inc., New City Movers and Saba Gabi Inc. is associated with the MOROZ

                RESIDENCE.

             d. Training and Experience: Based on my training, experience, discussions with

                other law enforcement officers and participation in other moving fraud

                investigations, I know that moving companies perpetuating a fraudulent

                scheme commonly operate from both a residence as well as an office location.

                This is because the moving business is an online enterprise in large part and

                can be operated from either locations.




                                               15
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 16 of 29 PageID #: 16




   H. Summary

       28.     Based on the information set forth above, I respectfully submit that there is

probable cause to believe that YAKOV MOROZ and TAL OHANA through Great Movers

and affiliated companies have engaged in a fraudulent scheme to obtain money through

fraudulent pretenses by inducing customers to contract for moving services and then seeking

to force those customers to pay monies that were not agreed-upon.

       29.     For instance, Great Movers has made misstatements on its FMCSA

registration forms, attempted to obscure its physical location, sought to hide the names of its

employees, made an abrupt change in its name to New City Movers under a different DOT

number which was later revoked for New City Movers’ refusal to respond to requests for a

FMCSA audit, and been the subject of more than 30 customer complaints which describe a

similar fraudulent scheme. Moreover, Great Movers knowingly engaged with customers in

various states through interstate means, including email and telephone.

                                    TECHNICAL TERMS

       30.     Based on my training and experience, I use the following technical terms to

convey the following meanings:

             a. IP Address: The Internet Protocol address (or simply “IP address”) is a

                unique numeric address used by computers on the Internet. An IP address

                looks like a series of four numbers, each in the range 0-255, separated by

                periods (e.g., 121.56.97.178). Every computer attached to the Internet must

                be assigned an IP address so that Internet traffic sent from and directed to

                that computer maybe directed properly from its source to its destination. Most

                Internet service providers control a range of IP addresses. Some computers have


                                               16
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 17 of 29 PageID #: 17




                static—that is, long-term—IP addresses, while other computers have

                dynamic—that is, frequently changed—IP addresses.

             b. Internet: The Internet is a global network of computers and other electronic

                devices that communicate with each other. Due to the structure of the Internet,

                connections between devices on the Internet often cross state and international

                borders, even when the devices communicating with each other are in the

                same state.

             c. Storage medium: A storage medium is any physical object upon which

                computer data can be recorded. Examples include hard disks, RAM, floppy

                disks, flash memory, CD-ROMs, and other magnetic or optical media.

        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS

       31.     As described above and in Attachment B, this application seeks permission to

search for records that might be found on the MOROZ RESIDENCE and MOROZ OFFICE,

in whatever form they are found. One form in which the records might be found is data

stored on a computer’s hard drive or other storage media. Thus, the warrant applied for

would authorize the seizure of electronic storage media or, potentially, the copying of

electronically stored information, all under Rule 41(e)(2)(B).

       32.     Probable cause. I submit that if a computer or storage medium is found on the

MOROZ RESIDENCE and MOROZ OFFICE, there is probable cause to believe those

records will be stored on that computer or storage medium, for at least the following reasons:

             a. Based on my knowledge, training, and experience, I know that computer

                files or remnants of such files can be recovered months or even years after

                they have been downloaded onto a storage medium, deleted, or viewed via


                                              17
Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 18 of 29 PageID #: 18




           the Internet. Electronic files downloaded to a storage medium can be stored

           for years at little or no cost. Even when files have been deleted, they can be

           recovered months or years later using forensic tools. This is so because when

           a person “deletes” a file on a computer, the data contained in the file does

           not actually disappear; rather, that data remains on the storage medium until

           it is overwritten by new data.

        b. Therefore, deleted files, or remnants of deleted files, may reside in free space

           or slack space—that is, in space on the storage medium that is not currently

           being used by an active file—for long periods of time before they are

           overwritten. In addition, a computer’s operating system may also keep a

           record of deleted data in a “swap” or “recovery” file.

        c. Wholly apart from user-generated files, computer storage media—in

           particular, computers’ internal hard drives—contain electronic evidence of

           how a computer has been used, what it has been used for, and who has used it.

           To give a few examples, this forensic evidence can take the form of operating

           system configurations, artifacts from operating system or application

           operation, file system data structures, and virtual memory “swap” or paging

           files. Computer users typically do not erase or delete this evidence, because

           special software is typically required for that task. However, it is technically

           possible to delete this information.

        d. Similarly, files that have been viewed via the Internet are sometimes

           automatically downloaded into a temporary Internet directory or “cache.”



                                            18
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 19 of 29 PageID #: 19




             e. Based on actual inspection of other evidence related to this investigation, such

                as emails to customers, I am aware that computer equipment was used in the

                wire fraud scheme. There is reason to believe that there is a computer system

                currently located on the MOROZ RESIDENCE and MOROZ OFFICE.

       33.     Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only computer files that might serve as direct evidence of the

crimes described on the warrant, but also for forensic electronic evidence that establishes

how computers were used, the purpose of their use, who used them, and when. There is

probable cause to believe that this forensic electronic evidence will be on any storage

medium in the MOROZ RESIDENCE and MOROZ OFFICE because:

             a. Data on the storage medium can provide evidence of a file that was once on

                the storage medium but has since been deleted or edited, or of a deleted

                portion of a file (such as a paragraph that has been deleted from a word

                processing file). Virtual memory paging systems can leave traces of

                information on the storage medium that show what tasks and processes were

                recently active. Web browsers, e-mail programs, and chat programs store

                configuration information on the storage medium that can reveal information

                such as online nicknames and passwords. Operating systems can record

                additional information, such as the attachment of peripherals, the attachment

                of USB flash storage devices or other external storage media, and the times

                the computer was in use. Computer file systems can record information about

                the dates files were created and the sequence in which they were created,

                although this information can later be falsified.

                                               19
Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 20 of 29 PageID #: 20




        b. As explained herein, information stored within a computer and other

           electronic storage media may provide crucial evidence of the “who, what,

           why, when, where, and how” of the criminal conduct under investigation, thus

           enabling the United States to establish and prove each element or

           alternatively, to exclude the innocent from further suspicion. In my training

           and experience, information stored within a computer or storage media (e.g.,

           registry information, communications, images and movies, transactional

           information, records of session times and durations, internet history, and anti-

           virus, spyware, and malware detection programs) can indicate who has used

           or controlled the computer or storage media. This “user attribution” evidence

           is analogous to the search for “indicia of occupancy” while executing a search

           warrant at a residence. The existence or absence of anti-virus, spyware, and

           malware detection programs may indicate whether the computer was remotely

           accessed, thus inculpating or exculpating the computer owner. Further,

           computer and storage media activity can indicate how and when the computer

           or storage media was accessed or used. For example, as described herein,

           computers typically contain information that log: computer user account

           session times and durations, computer activity associated with user accounts,

           electronic storage media that connected with the computer, and the IP

           addresses through which the computer accessed networks and the internet.

           Such information allows investigators to understand the chronological context

           of computer or electronic storage media access, use, and events relating to the

           crime under investigation. Additionally, some information stored within a

                                          20
Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 21 of 29 PageID #: 21




           computer or electronic storage media may provide crucial evidence relating

           to the physical location of other evidence and the suspect. For example,

           images stored on a computer may both show a particular location and have

           geolocation information incorporated into its file data. Such file data typically

           also contains information indicating when the file or image was created. The

           existence of such image files, along with external device connection logs, may

           also indicate the presence of additional electronic storage media (e.g., a digital

           camera or cellular phone with an incorporated camera). The geographic and

           timeline information described herein may either inculpate or exculpate the

           computer user. Last, information stored within a computer may provide

           relevant insight into the computer user’s state of mind as it relates to the

           offense under investigation. For example, information within the computer

           may indicate the owner’s motive and intent to commit a crime (e.g., internet

           searches indicating criminal planning), or consciousness of guilt (e.g., running

           a “wiping” program to destroy evidence on the computer or password

           protecting/encrypting such evidence in an effort to conceal it from law

           enforcement).

        c. A person with appropriate familiarity with how a computer works can, after

           examining this forensic evidence in its proper context, draw conclusions about

           how computers were used, the purpose of their use, who used them, and when.

        d. The process of identifying the exact files, blocks, registry entries, logs, or

           other forms of forensic evidence on a storage medium that are necessary to

           draw an accurate conclusion is a dynamic process. While it is possible to

                                           21
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 22 of 29 PageID #: 22




                specify in advance the records to be sought, computer evidence is not always

                data that can be merely reviewed by a review team and passed along to

                investigators. Whether data stored on a computer is evidence may depend on

                other information stored on the computer and the application of knowledge

                about how a computer behaves. Therefore, contextual information necessary

                to understand other evidence also falls within the scope of the warrant.

             e. Further, in finding evidence of how a computer was used, the purpose of its

                use, who used it, and when, sometimes it is necessary to establish that a

                particular thing is not present on a storage medium. For example, the

                presence or absence of counter-forensic programs or anti-virus programs

                (and associated data) may be relevant to establishing the user’s intent.

       34.     Necessity of seizing or copying entire computers or storage media. In most

cases, a thorough search of a premises for information that might be stored on storage media

often requires the seizure of the physical storage media and later off-site review consistent

with the warrant. In lieu of removing storage media from the premises, it is sometimes

possible to make an image copy of storage media. Generally speaking, imaging is the taking

of a complete electronic picture of the computer’s data, including all hidden sectors and

deleted files. Either seizure or imaging is often necessary to ensure the accuracy and

completeness of data recorded on the storage media, and to prevent the loss of the data

either from accidental or intentional destruction. This is true because of the following:

             a. The time required for an examination. As noted above, not all evidence takes

                the form of documents and files that can be easily viewed on site. Analyzing

                evidence of how a computer has been used, what it has been used for, and who

                                               22
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 23 of 29 PageID #: 23




                has used it requires considerable time, and taking that much time on premises

                could be unreasonable. As explained above, because the warrant calls for

                forensic electronic evidence, it is exceedingly likely that it will be necessary

                to thoroughly examine storage media to obtain evidence. Storage media can

                store a large volume of information. Reviewing that information for things

                described in the warrant can take weeks or months, depending on the volume

                of data stored, and would be impractical and invasive to attempt on-site.

             b. Technical requirements. Computers can be configured in several different

                ways, featuring a variety of different operating systems, application

                software, and configurations. Therefore, searching them sometimes requires

                tools or knowledge that might not be present on the search site. The vast

                array of computer hardware and software available makes it difficult to know

                before a search what tools or knowledge will be required to analyze the

                system and its data on the Premises. However, taking the storage media off-

                site and reviewing it in a controlled environment will allow its examination

                with the proper tools and knowledge.

             c. Variety of forms of electronic media. Records sought under this warrant

                could be stored in a variety of storage media formats that may require off-

                site reviewing with specialized forensic tools.

       35.     Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise

copying storage media that reasonably appear to contain some or all of the evidence



                                               23
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 24 of 29 PageID #: 24




described in the warrant, and would authorize a later review of the media or information

consistent with the warrant. The later review may require techniques, including but not

limited to computer-assisted scans of the entire medium, that might expose many parts of a

hard drive to human inspection in order to determine whether it is evidence described by the

warrant.

       36.    Because other individuals may share the MOROZ RESIDENCE, it is possible

that the MOROZ RESIDENCE will contain storage media that are predominantly used, and

perhaps owned, by persons who are not suspected of a crime. If it is nonetheless determined

that the things described in this warrant may reasonably be found on any of those computers

or storage media, the warrant applied for would permit the seizure and review of those items

as well.

                                      CONCLUSION

       37.    Based on the foregoing, I respectfully submit that this affidavit supports

probable cause for the Court to issue warrants to arrest YAKOV MOROZ and TAL

OHANA for violations of Title 18, United States Code, Sections 1343 and 1349, and search

warrants authorizing the search the MOROZ RESIDENCE and MOROZ OFFICE, as

specified in Attachment A, to seize the items and information specified in Attachment B to

this affidavit and to the Search and Seizure Warrant.

       WHEREFORE, your deponent respectfully requests that the defendants YAKOV

MOROZ and TAL OHANA be dealt with according to law.




                                              24
Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 25 of 29 PageID #: 25




        I further request that the Court order that all papers in support of this Applicatio ,

 including the Affidavit, the Arrest Warrants, and Search Warrants, be sealed until further ord r

 of the Court. These documents discuss an ongoing criminal investigation that is neither pubJi

 nor known to the target of the investigation.    Accordingly, there is good cause to seal thes

 documents because their premature disclosure may seriously jeopardize that investigation b

allowing the targets to flee before they can be arrested and the search of the MORO

RESIDENCE and MOROZ OFFICE can be conducted.


                                        ~
                                         ~            /

                                                                         --"'~- --
                                                                                   _.--
                                             Bru-~=-
                                             ~
                                             Special Agent
                                             Federal Bureau of Investigation


Sworn to before me by telephone on this
31st day ofJuly, 2020



THE HONORABLE ROBERT M. LEVY
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK




                                                 25
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 26 of 29 PageID #: 26




                                     ATTACHMENT A

                                  Properties to be searched

                                A.I. – The MOROZ OFFICE

                The MOROZ OFFICE is located at 1733 Sheepshead Bay Road between
Shore Parkway and Voorhies Avenue in Brooklyn, New York, in a building with a gray and
glass façade. The first floor tenant is a business displaying the sign “Liquor World.” The
doorway is marked with the address number “1733.” Upon entry, there is a digital display
listing the businesses inside. “Interstate Advisor” is located on the second floor within Suite
21. Interstate Advisor is the MOROZ OFFICE. Photographs of the outside of the building
and the digital display are included below.




                                               1
 Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 27 of 29 PageID #: 27




                              A.II. – The MOROZ RESIDENCE

               The MOROZ RESIDENCE is located in Apartment 5B at 125 Oceana Drive
East within the Oceana Condominium and Club complex. According to publicly available
data, 125 Oceana Drive East is an eight-story complex which includes 108 units. It is
accessible through a 24-hour attended gatehouse and security with video intercom system.
The entrance to the Oceana Condominium and Club complex is pictured below.




                                            2
Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 28 of 29 PageID #: 28




                                  ATTACHMENT B

                                  Property to be seized

 I.   Items to Be Seized

               The items to be seized from the MOROZ OFFICE and MOROZ
RESIDENCE include the following evidence, fruits, and/or instrumentalities of violations
of violations of Title 18, United States Code, Sections 1343 and 1349 (wire fraud and
conspiracy) (the “SUBJECT OFFENSES”), involving Great Movers Inc., New City
Movers, American Choice Van Lines Inc., C And D Moving Inc., Compass Relocation,
Cross Country Moving and Storage Inc., Green Mover of America Inc., Movers Consulting
Inc., Nationwide Transportion Inc., Roman Relocation Inc., Sabi Gabi Inc., Transatlantic
Moving Inc., Interstate Advisor and Uber Movers or YAKOV MOROZ, and occurring on
or after December 1, 2017, including:

      1.     Documents, records or other items containing information concerning
             the SUBJECT OFFENSES;

      2.     Emails and communications with customers;

      3.     Records and information relating to the contracts and services agreed to
             with customers;

      4.     Bank records and ledgers showing company income and spending;

      5.     Notes, directions, and memoranda pertaining to the operation of the business;

      6.     Records and information relating to a conspiracy to defraud customers;

      7.     Records and information relating to the identity or location of the
             participants in the SUBJECT OFFENSES; and

      8.     Any correspondence between the above listed companies and/or MOROZ
             and any other moving company.

      9.     Any computer devices and storage media that may contain any electronically
             stored information (“ESI”) falling within the foregoing categories,
             including, but not limited to, desktop and laptop computers, disk drives,
             modems, thumb drives, personal digital assistants, smart phones, digital
             cameras and scanners. In lieu of seizing any such computer devices or
             storage media, this warrant also authorizes the copying of such devices or
             media for later review; any items or records needed to access the data stored
             on such seized or copied computer devices or storage media, including but not


                                            3
Case 1:20-mj-00604-RML Document 1 Filed 08/04/20 Page 29 of 29 PageID #: 29




           limited to any physical keys, encryption devices, or records of login credentials,
           passwords, private encryption keys or similar information; any items or records
           that may facilitate a forensic examination of such computer devices or storage
           media, including any hardware or software manuals or other information
           concerning the configuration of the seized or copied computer devices or
           storage media; and any evidence concerning the identities or locations of those
           persons with access to, control over, or ownership of such seized or copied
           computer devices or storage media.




                                            4
